UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2280



EDWARD R. ROUSE,

                                               Plaintiff - Appellant,


          versus


SOCIAL SECURITY ADMINISTRATION; WEST VIRGINIA
SUPREME COURT; WEST VIRGINIA CIVIL COURT;
CAPITAL ONE FINANCIAL CORPORATION; PAUL WHITE
CHEVROLET CORPORATION,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Elizabeth V. Hallanan,
Senior District Judge. (CA-02-365)


Submitted:   March 11, 2004                 Decided:   March 17, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward R. Rouse, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Edward   R.   Rouse   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint.            The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).        The magistrate judge recommended

that relief be denied and advised Rouse that failure to timely file

specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Rouse failed to file specific objections to

the magistrate judge’s recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.              See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).         Rouse has waived appellate

review by failing to file specific objections after receiving

proper notice. Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -